7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Winslow CLARK, Defendant-Appellant.
No. 93-6397.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 10, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-89-21-NN, CA-93-32-4)
Jerry Winslow Clark, Appellant Pro Se.
Robert Joseph Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS* and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jerry W. Clark appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  United States v. Clark, Nos.  CR-89-21-NN, CA-93-32-4 (E.D. Va.  Apr. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Wilkins did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)


*
 While not raised by Clark, the district judge determined that U.S.S.G. § 1B1.3(a)(1)(B) (Nov. 1992) is not retroactive.  U.S.S.G. § 1B1.10(d) (Nov. 1992).  Further, even if § 1B1.3(a)(1)(B) had been retroactive, Clark was appropriately sentenced because the amount of narcotics possessed or distributed by his co-conspirator was reasonably foreseeable in furtherance of the jointly undertaken criminal activity